In an action to foreclose mortgages on real property, order granting appellant’s motion to amend the summons herein but denying the motion in all other respects modified by striking out the last ordering paragraph and inserting in place thereof a provision granting appellant’s motion to strike out the answer of respondent 1722 Catón Avenue Corporation and to dismiss the counterclaim therein contained and for an order of reference to compute and for the relief demanded in the complaint; and, as thus modified, the order is affirmed, with ten dollars costs and disbursements to appellant. The record presents no triable issue. Lazansky, P. J-, Hagarty, Johnston, Adel and Taylor, JJ., concur. •